DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 22, 2015 has been entered. Claims 48, 50-56, 77-84 are pending. Claim 77 is amended.

Maintained Rejection with additional updated arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 84 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) correlating susceptibility to endostatin  fails to narrow the scope of the claims such that others are not foreclosed from using the law 
	The step of “administration of endostatin… is indicated” is considered an abstract idea or thought that can occur in one’s mind or an instruction to “apply it”, and does not set forth any practical application of the judicial exception or amount to significantly more than the judicial exception.
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.

Response to Arguments
3.	Applicants argue that rejection written in May 2014 is outdated an now incorrect. Applicants argue that the step (b) of “determining that the subject is susceptible to endostatin therapy if the result of the immunoassay indicates the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample” is a determination step that is a diagnostic method and is not natural law, is not a judicial exception, and does not pre-empt all applications of underlying natural law.
Applicants argue that if Examiner finds the claims are directed to a judicial exception, the claims recite significantly more than a judicial exception, such as applying a particular biomarker-detection analytical technique such as immunoassays.  Applicants argue the claims transform the biological markers to perform a method. 

4.	The arguments have been considered but are not persuasive. The analysis for patent eligibility is summarized as set forth below:
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? Yes, the claim is directed to a process.
Step 2A(1): Does the claim recite a law of nature, natural phenomenon, product of nature, or abstract idea? Yes, the claim recites correlating susceptibility to endostatin therapy to the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample. The law of nature is endostatin susceptibility correlated to/determined by the presence of nucleolin cell surface expression on endothelial cells in tumor blood vessels of the tumor tissue sample. In response to Applicant’s arguments, yes, the claim is directed to the correlation of susceptibility to endostatin therapy to the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample.
	Step 2A(2):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Claim 84 does not provide any limitations indicative of integration of the judicial exception into a practical application.
	Step 2B: Does the claim recite an element that amounts to significantly more than the judicial exception? No, the claim does not recite any elements that amount to significantly more than the judicial exception. The step of performing an immunoassay to detect the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of tumor tissue samples, is considered a known, routine step and is typically taken by those in the field to perform testing of a sample and is not an element that is sufficient to amount to significantly more than the judicial exception. 

	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Claim 84 does not provide any limitations indicative of an inventive concept (aka “significantly more”). Slide 25 explicitly states that simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo) is not indicative of an inventive concept. As stated above and previously in the rejection, the claimed step of “performing an immunoassay” to detect nucleolin is a well-understood, routine, conventional assay previously known to the industry to detect 

	Applicant’s arguments regarding the decision “In re BRCA1” are not persuasive. The basic fact patterns in the “In re BRCA1” case argue by Applicants are not commensurate in scope with the instant claim and Applicants have not made clear or persuasively argued how the fact patterns are analogous to and applicable to the instant claims. The Myriad claim 21 is drawn to a method of germline alteration detected by hybridizing a BRCA1 gene probe to an allele of an alteration and detecting the presence of a hybridization product, wherein the presence of said product indicates the presence of said allele. Unlike Myriad claim 21, the instant claims recite that if the results of the performed immunoassay indicate the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample, then determining the subject is susceptible to endostatin therapy, which is a law of nature and judicial exception. Myriad claim 21 does not provide any correlation of the presence of the hybridization product to the determination of a therapeutic response, prognosis, or diagnosis. Thus, the fact patterns are entirely different and the Myriad analysis argued by Applicant is not applicable to instant claim 84. 





New Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	NOTE: Claim 84 recites “performing an immunoassay” to detect the presence of cell surface nucleolin. Claim 84 can be performed and anticipated with one of two outcomes: 1) the result of the immunoassay indicates the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample and determining that the subject is susceptible to endostatin therapy or 2) the result of the immunoassay does not indicate the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample and no determination or indication is made. Step (b) “determining that the subject is susceptible to endostatin therapy” only occurs if the result of the immunoassay indicates the presence of cell surface nucleolin on endothelial cells in tumor blood vessels of the tumor tissue sample.

6.	Claim(s) 84 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication 2005/0053607, Bates et al, filed October 2003.


7.	All other rejections recited in the Office Action mailed May 22, 2014 are hereby withdrawn in view of amendments and arguments.


8.	Conclusion: Claims 48, 50-56, 77-83 are allowed. Claim 84 is rejected.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Laura B Goddard/Primary Examiner, Art Unit 1642